DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 9/26/2022 does not put the application in condition for allowance.
Examiner withdraws all objections in prior office actions due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mancilha (Eur. J. Org. Chem. 2006, 4924–4933) in view of Kawamura (US Pub No. 2007/0200490) 
Regarding Claim 13, Mancilha et al. teaches the following compound [Page 4926, top of page]:

    PNG
    media_image1.png
    224
    183
    media_image1.png
    Greyscale



The compound of Mancilha et al. can be used for OLEDs [page 4924, paragraph above scheme 1].
Mancilha et al. et al. is silent on the terminals groups of the compounds in the claim.
	Kawamura et al. teaches the use of nitrogenous heterocycle derivative for organic electroluminescent elements [Abstract], the derivatives are benzimidazole compounds [0014, 0048], which provides a EL device with a high efficiency of light emission even at a low voltage [0007-0009, 0004].
	Since Mancilha et al. teaches quinoxaline type compound are used for OLEDs and can provide high electron affinities, good thermal stabilities [page 4924, bottom right of page, and page 5925, top left of page] and the phenyl portion of the compound varies the terminal groups, it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the terminal portion of Mancilha et al. with the benzimidazole terminal groups of Kawamura et al. in order to provide a compound with a high efficiency of light emission even at a low voltage [0007-0009, 0004].
	Regarding Claim 14, within the combination above, modified Mancilha et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner the claimed properties, based on the teaching of modified Mancilha et al., has a reasonable basis to believe that the claimed “wherein, for visible light having a wavelength between 400 nm and 700 nm, the nitrogen heterocycle-fused benzene-benzimidazole organic compound has a refractive index n greater than or equal to 2.0.” are inherently possessed by the compound of modified Manchi et al. 
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 15,  within the combination above, modified Mancilha et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner the claimed properties, based on the teaching of modified Mancilha et al., has a reasonable basis to believe that the claimed “wherein, for visible light having a wavelength between 430 nm and 700 nm, the nitrogen heterocycle-fused benzene-benzimidazole organic compound has an extinction coefficient k less than or equal to 0.0.” are inherently possessed by the compound of modified Mancilha et al. 
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 16, within the combination above, modified Mancilha et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner the claimed properties, based on the teaching of modified Mancilha et al., has a reasonable basis to believe that the claimed “wherein, for visible light having a wavelength between 400 nm and 700 nm, the nitrogen heterocycle-fused benzene-benzimidazole organic compound has a transmittance greater than 65%.” are inherently possessed by the compound of modified Mancilha et al. 
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mancilha (Eur. J. Org. Chem. 2006, 4924–4933) in view of Kawamura (US Pub No. 2007/0200490) as applied above in addressing claim 13, in further view of Shin (KR10-2014-0087648, Machine translation) and Coggan (US Pub No. 2006/0121311)
Regarding Claim 17, within the combination above, modified Mancilha et al. is silent on a display panel, comprising an organic light-emitting device, wherein the organic light-emitting device comprises an anode, a cathode arranged opposite to the anode, a capping layer located at a side of the cathode facing away from the anode, and an organic layer located between the anode and the cathode, wherein the organic layer comprises a hole transmission layer, an electron transmission layer, and a light-emitting layer, at least one of the capping layer, the hole transmission layer, the electron transmission layer, and the light-emitting layer is made of a nitrogen heterocycle-fused benzene-benzimidazole organic compound according to claim 13.
Shin et al. teaches a display panel, comprising an organic light-emitting device [Fig. 5, bottom of page 22 of 30 and bottom of page 13 of 30 and top of page 14 of 30], wherein the organic light-emitting device comprises an anode, a cathode arranged opposite to the anode [120 is anode and 110 is cathode, Fig. 5, bottom of page 22 of 30 and bottom of page 13 of 30 and top of page 14 of 30], and an organic layer located between the anode and the cathode [130, 140, 150, 160, and 170 are the organic layer, Fig. 5, top of page 24 of 30]. The organic layer comprises electron transport layer 150, electron injection layer 160, light emitting layer 130, hole transport layer 140, and hole injection layer 170 [top of page 24 of 30].
Since Mancilha et al. teaches quinoxaline type compound are used for OLEDs and can provide high electron affinities, good thermal stabilities [page 4924, bottom right of page, and page 5925, top left of page], it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the compound of modified Mancilha et al. in the organic layer of Shin et al. in order to provide and OLED with high electron affinities, good thermal stabilities [page 4924, bottom right of page, and page 4925, top left of page],
Coggan et al. teaches an OLED device [Abstract] comprising a capping layer on a cathode used to increase the thermal stability and increase the environmental stability of the OLED device [0040].
Since modified Mancilha et al. teaches a cathode as part of the structure of the OLED device [the compound of Mancilha et al. is applied in the organic layer of Shin et al.], it would have been obvious to one of ordinary skill in the art before the filing of the invention to provide the capping layer of Coggan et al. on the cathode of modified Mancilha et al. [OLED structure of Shin et al.] in order to increase the thermal stability and increase the environmental stability of the OLED device [0040].
Within the combination above, modified Mancilha et al. teaches a capping layer located at a side of the cathode facing away from the anode, and the organic layer comprises a hole transmission layer, an electron transmission layer, and a light-emitting layer, at least one of the capping layer, the hole transmission layer, the electron transmission layer, and the light- emitting layer is made of a nitrogen heterocycle-fused benzene-benzimidazole organic compound according to claim 13 [See rejection above]
Regarding Claim 18,  within the combination above, modified Mancilha et al. is silent on a display apparatus comprising a display panel, wherein the display panel comprises an organic light-emitting device, wherein the organic light-emitting device comprises an anode, a cathode arranged opposite to the anode, a capping layer located at a side of the cathode facing away from the anode, and an organic layer located between the anode and the cathode, wherein the organic layer comprises a hole transmission layer, an electron transmission layer, and a light-emitting layer, at least one of the capping layer, the hole transmission layer, the electron transmission layer, and the light-emitting layer is made of a nitrogen heterocycle-fused benzene-benzimidazole organic compound according to claim 13.
Shin et al. teaches a display panel, comprising an organic light-emitting device [Fig. 5, bottom of page 22 of 30 and bottom of page 13 of 30 and top of page 14 of 30], wherein the organic light-emitting device comprises an anode, a cathode arranged opposite to the anode [120 is anode and 110 is cathode, Fig. 5, bottom of page 22 of 30 and bottom of page 13 of 30 and top of page 14 of 30], and an organic layer located between the anode and the cathode [130, 140, 150, 160, and 170 are the organic layer, Fig. 5, top of page 24 of 30]. The organic layer comprises electron transport layer 150, electron injection layer 160, light emitting layer 130, hole transport layer 140, and hole injection layer 170 [top of page 24 of 30].
Since Mancilha et al. teaches quinoxaline type compound are used for OLEDs and can provide high electron affinities, good thermal stabilities [page 4924, bottom right of page, and page 5925, top left of page], it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the compound of modified Mancilha et al. in the organic layer of Shin et al. in order to provide and OLED with high electron affinities, good thermal stabilities [page 4924, bottom right of page, and page 4925, top left of page],
Coggan et al. teaches an OLED device [Abstract] comprising a capping layer on a cathode used to increase the thermal stability and increase the environmental stability of the OLED device [0040].
Since modified Mancilha et al. teaches a cathode as part of the structure of the OLED device [the compound of Mancilha et al. is applied in the organic layer of Shin et al.], it would have been obvious to one of ordinary skill in the art before the filing of the invention to provide the capping layer of Coggan et al. on the cathode of modified Mancilha et al. [OLED structure of Shin et al.] in order to increase the thermal stability and increase the environmental stability of the OLED device [0040].
	Within the combination above, modified Mancilha et al. teaches a capping layer located at a side of the cathode facing away from the anode, and the organic layer comprises a hole transmission layer, an electron transmission layer, and a light-emitting layer, at least one of the capping layer, the hole transmission layer, the electron transmission layer, and the light- emitting layer is made of a nitrogen heterocycle-fused benzene-benzimidazole organic compound according to claim 13 [See rejection above].
Response to Arguments
Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
	Kawamura et al. teaches the use of nitrogenous heterocycle derivative for organic electroluminescent elements [Abstract], the derivatives are benzimidazole compounds [0014, 0048], which provides a EL device with a high efficiency of light emission even at a low voltage [0007-0009, 0004].
	Since Mancilha et al. teaches quinoxaline type compound are used for OLEDs and can provide high electron affinities, good thermal stabilities [page 4924, bottom right of page, and page 5925, top left of page] and the phenyl portion of the compound varies the terminal groups, it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the terminal portion of Mancilha et al. with the benzimidazole terminal groups of Kawamura et al. in order to provide a compound with a high efficiency of light emission even at a low voltage [0007-0009, 0004].
	The teaching of Mancha et al. shows that the quinoxaline compounds varied the substituent on the phenyl, which resulted in different bandgaps and triplet lifetimes measurements [Table 2, compounds 6a-6d, page 4929 top of page].
	Kawamura et al. teaches an OLED with has high current efficiency even at low voltage and the compound of Kawamuara keeps the anthracene the same while varying the benzimidazole group around the central anthracene group. Kawamura et al. teaches compounds such as compound 2-12 on page 31, listed in table 1 in page 81.
	Although the substituents on the phenyl groups of Mancilha et al. are different than the benzimidazole groups of Kawamura, the teaching of Mancilha et al. shows that varying the substituents on the phenyl groups of the quinoxaline results in different band gaps and lifetimes, it is the view of the examiner that one skilled in the art would have replaced the substituents on the phenyls of the quinoxaline compounds of Mancilha et al. with the benzimidazole groups of Kawamura et in order to provide a compound with a high efficiency of light emission even at a low voltage [0007-0009, 0004]. 
	The arguments directed to comparative examples, is not a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The examples shown in the arguments does not demonstrate the unexpected result for replacing the substituents on the phenyl groups of Mancilha et al. with the benzimidazole groups of Kawamuara et al.
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726